SUMMARY ORDER
IN CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be and it hereby is AFFIRMED.
Plaintiff Spencer Gorley appeals from the grant of summary judgment in favor of the defendant Metro-North Commuter Railroad (“Metro-North”) by the United States District Court for the Southern District of New York. Gorley alleges that he was dismissed from his job with Metro-North because of racial discrimination, in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq., and Connecticut law, C.G.S.A. § 46a-60(a)(1). Metro-North argues that it discharged Gorley because he misappropriated funds. The district court granted Metro-North’s motion for summary judgment on the ground that Gorley failed to present evidence from which a rational fact finder could infer that Metro-North was motivated by discriminatory animus.
We affirm for substantially the reasons given by the district court.
Accordingly, the judgment of the district court is AFFIRMED.